Citation Nr: 0031001	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disability.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability.

3.  Entitlement to a compensable rating for the postoperative 
residuals of a right inguinale hernia repair.  

4.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1995.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  A September 1995 rating decision denied service 
connection for a back disability and right shoulder pain.

2.  The evidence submitted since the RO's September 1995 
decision concerning a back disability either does not bear 
directly and substantially upon the specific matter under 
consideration, or is cumulative or redundant, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The additional documentation received concerning right 
shoulder pain since the RO's September 1995 decision, when 
viewed in context with all the evidence, is relevant and 
probative and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's postoperative residuals of a right 
inguinale hernia repair are manifested by a non-tender and 
otherwise unremarkable scars, with subjective complaints of 
occasional throbbing, but without functional limitation or 
recurrence of herniation.

5.  The service-connected right knee disability is manifested 
primarily by complaints of pain that results in slight 
limitation of motion.

6.  The service-connected left knee disability is manifested 
primarily by complaints of pain that results in slight 
limitation of motion.


CONCLUSIONS OF LAW

1.  The September 1995 decision of the RO denying entitlement 
to service connection for a back disability is final; the 
additional evidence received since the RO's September 1995 
denial of entitlement to service connection for a back 
disability is not new and material, and the veteran's claim 
for benefits has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).

2. The September 1995 decision of the RO denying entitlement 
to service connection for a right shoulder disability is 
final; the additional evidence received since the RO's 
September 1995 denial of entitlement to service connection 
for right shoulder pain constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for that disability.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).

3.  The criteria for a compensable evaluation for the 
postoperative residuals of a right inguinale hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114 Diagnostic Code 7338 (2000).

4.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral pain syndrome of the left knee 
are not met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 1991); 38 
C.F.R.  Part 4, including §§ 4.7, 4.10, Diagnostic Code 5260 
(2000).

5.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral pain syndrome of the right knee 
are not met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 1991); 38 
C.F.R.  Part 4, including §§ 4.7, 4.10, Diagnostic Code 5260 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran argues that the evidence presented in support of 
reopening his claims of service connection for a back 
disability and right shoulder pain is not only new and 
material, but also is sufficient to grant service connection, 
particularly when that evidence is considered in light of the 
entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

A.  Back Disability

Regarding the claim of service connection for a back 
disability, as explained below, none of the evidence added to 
the record since the RO decision, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the claimed disability is 
related to service, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The 
appellant has not put VA on notice of the existence of any 
other specific evidence that may be both new and material, 
and sufficient to reopen his claim for service connection for 
a back disability.  Here, the RO fulfilled its obligation in 
its rating decision and statement of the case in which it 
informed the veteran of the reasons his claim had not been 
reopened.  38 U.S.C.A. § 5103(a).  Also, by this decision, 
the Board informs the appellant of the type of new and 
material evidence needed to reopen his claim for a back 
disability.

In September 1995, the RO found that the claim for service 
connection for a back disability was not well grounded.  
Thus, the September 1995 rating decision is the last final 
decision on the issue of service connection for a back 
disability.  Therefore, the Board shall review the evidence 
of record at the time of, and evidence submitted since, this 
RO decision.  

The evidence previously considered by the RO included the 
veteran's service medical records.  In March 1978, the 
veteran received treatment for muscle spasms of the left side 
of the back.  He reported that he fell off a chair while 
reclining.  

Records submitted after the September 1995 rating decision 
include written statements of the veteran as well as VA 
examination and treatment records.  

The veteran's written statements regarding his claimed back 
disorder, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
The veteran continues to suggest that he has a chronic back 
disability.  However, the record does not contain any medical 
evidence of a chronic back disability.  I find the lack of 
clinical evidence more probative in this regard.  The U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter the Court), has also held that 
lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The additional clinical records simply show that the veteran 
is receiving treatment for unrelated disabilities.  Although 
this medical evidence is new, and reports current diagnoses, 
this additional documentation solely addresses the veteran's 
current medical condition, without commenting on a current 
chronic back disorder.  Not only do the clinical records 
pertain to treatment provided years after separation from 
active service, this evidence does not address or contradict 
the reasoning offered in support of the prior decision.  It 
has no bearing on the issue of service incurrence and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
September 1995 decision, either by itself or in the context 
of all the evidence, both old and new, is competent medical 
evidence reflecting a chronic back disability, the Board 
concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection.  Therefore, the RO's September 1995 decision 
remains final, and the claim is not reopened.

B.  Right Shoulder Pain

In September 1995, the RO found the claim for service 
connection for right shoulder pain was not well grounded.  
Thus, the September 1995 rating decision is the last final 
decision on the issue of service connection for right 
shoulder pain.  The evidence previously considered by the RO 
included the veteran's service medical records.  In May 1986, 
the veteran reported that while attempting to restrain 
someone he injured his right shoulder at a club where he 
worked as a bouncer.  The diagnosis was right trapezius 
spasm.

Records submitted after the September 1995 rating decision 
include written statements of the veteran as well as VA 
examination and treatment records.  Significantly, the new 
evidence received in connection with this claim includes an 
October 1998 VA examination report which includes a diagnosis 
of right shoulder pain, probable bursitis or tendinitis.  The 
Board finds that this evidence of current disability is so 
significant that the medical records must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
it is concluded that the veteran's claim has been effectively 
reopened.

II.  Increased Rating 

The veteran contends that he should be granted an increased 
rating for bilateral knee disabilities and the postoperative 
residuals of a right inguinale hernia repair.  He maintains 
that his symptoms have increased in severity and the current 
disability evaluations do not adequately reflect the true 
severity of his disabilities.  

In the September 2000 written brief presentation, the 
veteran's representative argued that the RO incorrectly 
listed the issues in the statement of the case (SOC) issued 
in May 1999.  The RO phrased the issues as entitlement to 
increased ratings for the bilateral knee and right hernia 
disabilities.  However, the representative contends that the 
veteran appealed the initial rating action that assigned the 
evaluations for the listed disabilities.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran was initially 
granted service connection for these disabilities in a 
September 1995 rating decision.  He did not perfect an appeal 
to that decision.  Then the veteran filed a new claim for 
increased ratings in July 1998; therefore, the issue is 
correctly listed on the title page of the SOC.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

While the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

A.  Hernia

The service medical records show that the veteran underwent 
surgery for right inguinale hernia repair in July 1978 and 
October 1988.  Based on inservice treatment the RO granted 
service connection for right inguinale hernia in a September 
1995 rating decision, assigning a noncompensable evaluation, 
effective in June 1995.

In regard to the right inguinale hernia, when it is small, 
reducible or without true hernia protrusion or when it has 
not been operated on but is remediable, the disability is 
rated as noncompensably disabling.  It is 10 percent 
disabling when it is recurrent after surgery, is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible; a 60 percent evaluation is appropriate for a large 
postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. 
Part 4, Diagnostic Code 7338. 

The Board finds, based on the evidence of record that the 
appellant is not entitled to a compensable evaluation for 
residuals of a right inguinale hernia repair.  The recent 
clinical evidence from VA examination in October 1998 shows 
that the veteran has a well-healed, non-tender scar from the 
right hernia surgery.  There was no clinical evidence of any 
inguinale hernia recurrence.  There were essentially no 
symptoms associated with the right inguinale hernia apart 
from a subjective throbbing sensation in the right groin 
area.  Furthermore, the examiner reported that there was no 
evidence of tenderness on palpation.

B. Patellofemoral Pain Syndrome 

Service medical records relate that the veteran began 
complaints of left knee pain in 1979.  A March 1981 
arthrogram report referred to a medial meniscus tear of the 
left knee.  An April 1981 orthopedic consultation report 
indicates that he was admitted to the hospital for 
arthroscopy.  In 1993 he began complaints of bilateral knee 
pain.  A May 1994 Medical Board report shows that the veteran 
underwent arthroscopy in 1982 (left knee), 1985 (right knee) 
and 1987 (left knee).  The studies were all considered 
normal.  The veteran's complaints continued.  A March 1995 
Medical Board found that the veteran was unable to return to 
full duty.  The diagnoses were left greater than right 
patellofemoral pain syndrome and left greater than right 
patellar tendinitis.  

Based on inservice treatment the RO granted service 
connection in September 1995 for bilateral patellofemoral 
pain syndrome.  The RO assigned a non compensable evaluation 
for the right knee and a 10 percent evaluation for the left 
knee, effective from June 1995.  A November 1998 rating 
decision increased the disability evaluation for the right 
knee to 10 percent disabling effective from July 1998. 

Initially, in 1995, the RO assigned the disability 
evaluations under Diagnostic Code 5257, which refers to other 
impairment of the knee.  The November 1998 rating decision is 
annotated to indicate that the current evaluations have been 
assigned under Diagnostic Code 5299-5260.  This indicates 
that the disability has been rated by analogy to limitation 
of flexion of the leg.  See 38 C.F.R. § 4.27.  Diagnostic 
Code 5260 provides a 10 percent rating where flexion is 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  The November 1998 
rating decision indicates that the 10 percent rating was 
assigned for each knee on the basis of pain with x-ray 
findings to support the complaints.  

In addition to Diagnostic Code 5260 for limitation of 
flexion, limitation of extension is rated under Diagnostic 
Code 5261.  This diagnostic code provides a 10 percent rating 
where extension of the leg is limited to 10 degrees, 20 
percent where limited to 15 degrees, 30 percent when limited 
to 20 degrees and 40 percent when limited to 30 degrees.  The 
normal range of motion of the knee is 0 (zero) degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II.  The most recent examination report shows that the 
veteran was able to flex each knee to 120 degrees and extend 
each knee to 0 degrees.  Therefore, the limitations of 
flexion and extension reported in recent examination and 
treatment records would be noncompensable under Diagnostic 
Codes 5260 and Diagnostic Code 5261.  Nonetheless, the 
functional limitations due to pain must be accounted for in 
the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, the Board concludes that the 
current 10 percent evaluations for each knee are supported by 
DeLuca and 38 C.F.R. §§ 4.10, 4.14.

The veteran is competent to report pain in his knees.  At the 
October 1998 VA examination he indicated that had constant 
discomfort with both knees over the previous month.  The left 
knee was more severe than the right.  However, these 
complaints of pain do not exceed the criteria for the current 
10 percent rating.  He has not identified instability or any 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The examiner at the 
most recent VA examination indicated that the veteran had 
significant range of motion.  There was no evidence of 
tenderness, fatigue, weakness or incoordination.  The veteran 
was unaware of any exacerbating factors except cold and damp 
weather.  The functional impairment caused by the veteran's 
disability is manifested by pain and slight limitation of 
motion, which is appropriately compensated by the current 10 
percent rating for each knee. 

The Board must also consider whether additional, separate, 
compensable evaluations are warranted for other disabling 
manifestations of the service-connected patellafemoral pain 
syndrome.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that the disability in that case - scarring - 
warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25 unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id., at 262.  
Although the veteran is not service connected for arthritis, 
a precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.   

Thus, the Board will also analyze whether compensable 
evaluations are warranted for any other manifestations that 
may be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, and 5263.  Not all of these diagnostic codes are 
appropriate for application in this case.  The veteran's 
bilateral knee disability cannot be rated under Diagnostic 
Code 5256, as there is no evidence of ankylosis.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  He cannot be rated under Diagnostic 
Code 5258, as his disability does not involve dislocated 
semilunar cartilage, or "locking."

Under Diagnostic Code 5257, a 10 percent disability rating 
reflects slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability is 
indicative of a 20 percent disability evaluation.  A 30 
percent rating is for severe impairment.  Although the 
veteran had previously been in receipt of a 10 percent rating 
under this diagnostic code, the most recent VA examination 
report, in October 1998, failed to show evidence of 
instability or subluxation of the knees.  Consequently, the 
Board concludes that a separate, compensable evaluation is 
not warranted under this diagnostic code.

Taking into consideration the veteran's statements regarding 
pain and the VA examiner's remarks concerning the functional 
loss, I find that the disability of each knee is adequately 
compensated by the current 10 percent rating.  These findings 
do not approximate any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7.  Consequently, the preponderance of 
evidence is against the claim for a higher rating.  
38 U.S.C.A. § 5107(b).

C.  Scars

As noted above the veteran has undergone bilateral knee and 
right inguinale hernia surgeries.  The Board has also 
considered whether the surgical scars warrant separate 
compensable evaluations.  Residual superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scars are productive of 
any significant functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
veteran has ever complained of scarring residuals.  As the 
scars have not been shown to result in functional limitation 
of the right knee, a separate rating is not warranted.  See 
Esteban, supra.  Consequently, the preponderance of evidence 
is against the claim for a higher rating.  38 U.S.C.A. 
§ 5107(b).

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disabilities produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, the veteran has 
indicated that he works as a truck driver and spends most of 
his time sitting in the truck.  While the veteran reports 
that his knees are stiff, he has not identified functional 
limitation that would require an extraschedular rating.  
Further, he has not produced objective evidence that would 
indicate that his service-connected disabilities have 
interfered with his employment to such an extent that he is 
entitled to extraschedular consideration.  

Moreover, a review of the claims file does not show that this 
service-connected disorders have resulted in hospitalization.  
VA outpatient records dated between 1996 and 1998 show that 
the veteran reported bilateral knee pain on occasions; 
however, he has not been hospitalized or received extensive 
treatment for either of his disabilities.  Further, as noted 
above, the veteran had significant range of motion of his 
knees.  There were no other symptoms reported that could be 
considered disabling.  Neither his statements nor the medical 
records indicate that the veteran's disabilities warrant the 
assignment of extraschedular evaluations.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
back disability, the benefits sought on appeal are denied.

To the extent that evidence submitted since the September 
1995 Board decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a right shoulder disability, the appeal is 
granted.

An increased evaluation for the postoperative residuals of 
right inguinale hernia repair is denied.

An increased evaluation for patellofemoral pain syndrome of 
the left knee is denied.

An increased evaluation for patellofemoral pain syndrome of 
the right knee is denied.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a right shoulder disability.  In light of the 
decision cited above, the issue concerning service connection 
for a chronic right shoulder disability should be reviewed on 
a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should consider the veteran's 
reopened claim for service connection for 
a chronic right shoulder disability on a 
de novo basis, in accordance with the 
pertinent provisions of the Veterans 
Claim Assistance Act, Pub. L. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000).  In so 
doing, any necessary development or 
notice action should be undertaken.

2.  If service connection remains denied 
for a right shoulder disability, the 
appellant and representative should be 
furnished a supplemental statement of the 
case, which should include the laws and 
regulations applicable to the current 
claim, and given the opportunity to 
respond thereto.

The case should thereafter be returned to the Board.  The 
veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The Board intimates no opinion as to 
the ultimate outcome of his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If a VA examination is scheduled, the appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


